       Case 4:20-cv-01372-BSM Document 8 Filed 01/21/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

RODERICK DALE BROWN                                                        PLAINTIFF

v.                        CASE NO. 4:20-CV-01372-BSM

STAR CITY JAIL, et al.                                                  DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 21st day of January, 2021.


                                                ________________________________
                                                 UNITED STATES DISTRICT JUDGE
